UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-5168



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MARY KATHLEEN LOBBINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CR-94-105)


Submitted:   December 12, 1995              Decided:      May 10, 1996


Before WILKINSON, Chief Judge,     HAMILTON,    Circuit    Judge,   and
PHILLIPS, Senior Circuit Judge.

Affirmed by unpublished per curiam opinion.


George J. Cosenza, COSENZA & UNDERWOOD, Parkersburg, West Virginia,
for Appellant. Rebecca A. Betts, United States Attorney, Sharon M.
Frazier, Assistant United States Attorney, Huntington, West Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Kathleen Lobbins appeals from a district court's judgment

entered on a guilty plea, convicting and sentencing Lobbins for

conspiracy to distribute and distribution of cocaine. We affirm.

     Lobbins claims error only in her attorney's representation,

which she claims was ineffectiveCviolating her Sixth Amendment
right to the effective assistance of counsel. We have reviewed the

record and find that it does not conclusively show incompetence in

trial counsel's performance and prejudice therefrom to Lobbins.

Therefore, we decline to address the substance of the claims on
direct appeal; they should be brought in a 28 U.S.C. § 2255 (1988)

motion. United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.
1991), cert. denied, 503 U.S. 997 (1992); United States v. Fisher,

477 F.2d 300, 302 (4th Cir. 1973).

     There being no other issues before the court, we affirm the

district court's judgment. We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2